Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered November 30, 2004. The order, among other things, denied the motion of plaintiff for leave to renew his opposition to defendant’s second preclusion motion, denied plaintiffs motion for discovery and granted defendant’s cross motion for sanctions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the cross motion and as modified the order is affirmed without costs.
Same memorandum as in Campbell v Obear (26 AD3d 877 [2006]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.